DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: "131" (two times in Fig. 4A and three times in Fig. 5A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, lines 10-11, a ring gauge of 42-44 inches and 40-42 inches does not make sense as those ranges are way too large for a cigar
Page 6, lines 4-5 and Page 12, line 3, "the forth adjustment" should read "the fourth adjustment"
Page 9, line 1, "cigar holder device 2" should read "cigar holder device 1" as previously denoted
Page 10, line 12, "fourth connecting member 1112" should read "fourth connecting member 1121" as previously denoted  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 3, "the forth amendment" should read "the fourth amendment"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 10, the limitation of “a diameter of the receiving recess being adjusted to be in a range between 20 inches and 50 inches” mentioned on page 6, line 3; page 8, lines 18 and 20; and page 12, line 9 of the specification fails to teach one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The range of “between 20 inches and 50 inches” would not work as the diameter of the receiving recess of a cigar holder device because the measurement range is way too large for a cigar. The thickness/ring size of a cigar is measured in 64th of an inch (X/64) with the average cigar being about 28/64 of an inch to about 54/64 of an inch in diameter. A receiving recess of 20 inches would be equivalent to almost 2 feet while a commercial cigar is usually under 1 inch in thickness/ring size.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midwood (GB 219,611 A).
Regarding claim 1, Midwood discloses a cigar holder device (Page 1, lines 11-12), comprising: a dish-shaped body (Page 2, line 10; Figs. 9-11), having a bottom platform (Page 2, lines 14-16; Figs. 9-11, area of the circular disc a surrounding the central aperture where the spike b is currently positioned), a round side wall connected to the bottom platform (Page 2, line 12; Figs. 9-11, rim a2), and a receiving recess formed between the round side wall and the bottom platform (Figs. 9-11, a receiving recess formed by the rim a2 and the circular disc a); a plurality of inserting members (Page 2, lines 87-91), being vertically disposed on the bottom platform (Page 2, lines 10-11; Figs. 9-11), wherein each of the inserted members has an inserted head (Page 2, lines 46-50; Figs. 8-11, head end of spike b is pointed to easily impale the cigar). 
Midwood further discloses a center through hole, being formed on the bottom platform (Page 2, lines 15-16); and a plurality of peripheral through holes (Page 2, lines 23-24; Figs. 8-11, plurality of perforations a3), being formed on the bottom platform (Page 2, lines 23-24; Figs. 8-11, perforations a3 formed on the circular disc a), and surrounding the center through hole (Page 2, lines 23-24; Figs. 8-11, perforations a3 positioned around the central aperture represented by the spike b); wherein the plurality of inserting members are used for inserting into a head end of a cigar (Page 2, lines 46-50; Fig. 1, spike b inserted into the mouthpiece end of the cigar d), so as to make the head end of the cigar be embedded into the receiving recess (Page 2, lines 46-50; Fig. 1, cigar d is embedded into the receiving recess formed by the rim a2 and the circular disc a); wherein a cigarette smoke is produced after a foot end of the cigar is lighted (Page 2, line 46), and the center through hole and the plurality of peripheral through holes allow the cigarette smoke to flow through (Fig. 8, smoke produced will travel through the perforations a3 so it can travel through the mouthpiece c).
Regarding claim 2, Midwood discloses the cigar holder device wherein there are a plurality of connecting ribs disposed between the round side wall and the bottom platform (Figs. 9-11, connecting ribs are disposed between the rim a2 and the area of the circular disc a surrounding the central aperture which defines the bottom platform), thereby making any two of the plurality of peripheral through holes be isolated by one connecting rib (Figs. 9-11, each connecting rib separates two of the perforations a3).
Regarding claim 3, Midwood discloses the cigar holder device wherein each of the plurality of connecting ribs and an opening edge of the receiving recess are apart a first spacing distance (Figs. 9-11, rim a2 has a distinguishable height which creates a spacing distance between the connecting ribs and the open edge of rim a2). 
Regarding claim 5, Midwood discloses the cigar holder device wherein the center through hole has a shape that is circular (Page 2, lines 14-19; Figs. 8-11, spike b is a tubular shape secured within the central aperture).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Midwood (GB 219,611 A) in view of Wolleson (US 1,023,288 A).
Regarding claim 4, Midwood discloses the cigar holder device wherein the inserting member further has a supporting rod (Page 2, line 11; Figs. 8-11, spike b is a projecting rod before it tapers off into a point at the head of the spike b), and the supporting rod being connected to the bottom platform and the inserting head by a tail end and a head end thereof (Page 2, lines 10-11; Figs. 8-11, the tail end of spike b is where it connects to the circular disc a and the head end of spike b is where it connects to the tapered tip of spike b).
Midwood does not explicitly disclose the supporting rod being connected to the inserting head such that a snap flange is formed between a bottom of the inserting head and the head end of the supporting rod. 
Wolleson teaches a similar cigar holder device (Lines 8-12) wherein the supporting rod (Fig. 1, stem 4) is connected to the inserting head (Fig. 1, arrow head 5) such that a snap flange is formed between a bottom of the inserting head and the head end of the supporting rod (Lines 46-48; Fig. 1, indicates a snap flange connection where the stem 4 is inserted into the arrow head 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Midwood to use separate pieces for the supporting rod and the inserting head and connect them using a snap flange as taught by Wolleson. Connecting a supporting rod to an inserting head is an obvious variant to creating an inserting member where the supporting rod and inserting head are already one piece. Additionally, using a snap flange is a well-known method for connecting two parts. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Midwood (GB 219,611 A) .
Regarding claim 6, Midwood discloses the cigar holder device wherein each of the plurality of inserting members and a center point of the bottom platform being apart a second spacing distance (Page 2, lines 14-17 and 87-91, a plurality of spikes b may be otherwise suitable provided to the disc than through the central aperture which would establish a second spacing distance between the spikes b and a center point of the circular disc a). Additionally, it is well settled that where the prior art describes a mere rearrangement of parts, a prima facie case of obviousness is established. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The court held that the claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were unpatentable because shifting the position of the starting switch would not have modified the operation of the device. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Regarding wherein the peripheral through hole has an arc shape, while the reference discloses a circular through hole shape, it is well settled that where the prior art describes a mere change in shape, a prima facie case of obviousness is established. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Midwood (GB 219,611 A) in view of Tschan, II (US 2015/0201672 A1).
Regarding the separate arc-shaped members of claim 7 and the separate parts of the bottom platform of claim 8, it is well settled that making a structure separable is not a patentable distinction, and a prima facie case of obviousness is established. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." The Examiner notes that by separating the circular disc of Midwood into multiple wedge-like pieces through the previously defined central aperture and peripheral apertures would result in an outer rim arc-shaped member (originally defining the opening edge) and an inner rim arc-shaped member (originally defining the central aperture) on each wedge connected by a connecting rib. This outer rim arc-shaped member would represent the arc-shaped members disclosed in claim 7 and the inner rim arc-shaped member would represent the parts disclosed in claim 8.
Regarding the connecting mechanism of claims 7 and 8, Midwood does not discloses a connecting mechanism comprising a first arc-shaped member/a first part, being provided with a first connecting member and a second connecting member respectively on two ends thereof; a second arc-shaped member/a second part, being provided with a third connecting member and a fourth connecting member respectively on two ends thereof, and the third connecting member of the second arc-shaped member being connected to the second connecting member of the first arc-shaped member. 
Tschan, II teaches a similar cigar accessory with a connecting mechanism ([0008], lines 1-2, clasp mechanism) wherein the connecting mechanism comprises: a first arc-shaped member/a first part ([0013]; Fig. 2, annular-shaped half 12), being provided with a first connecting member and a second connecting member respectively on two ends thereof ([0024], lines 6-7; Fig. 2, clasp mechanism on both of the one side edge 14); a second arc-shaped member/a second part ([0014]; Fig. 3, annular-shaped half 12), being provided with a third connecting member and a fourth connecting member respectively on two ends thereof ([0024], lines 6-7; Fig. 3, clasp mechanism on both of the one side edge 14), and the third connecting member of the second arc-shaped member being connected to the second connecting member of the first arc-shaped member ([0027], lines 1-6; Figs. 2 and 3, clasp insert 32 of one half is coupled with the corresponding opening 36 of the other half). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Midwood to make the circular disc into multiple parts and use the connecting mechanism as taught by Tschan, II to connect the separate ends of the arc-shaped parts to form the cigar holder. A clasping mechanism is a well-known method of connecting the ends of two or more parts.
Regarding a third arc-shaped member/a third part with fifth and sixth connecting members and a fourth arc-shaped member/a fourth part with seventh and eighth connecting members of claims 7 and 8, it is well settled that a mere duplication of parts is not a patentable distinction, and a prima facie case of obviousness is established. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Regarding claim 9, it is well settled that making a structure adjustable where needed is not a patentable distinction, and a prima facie case of obviousness is established. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious. The Examiner notes that it is well-known in the art that cigars and cigarettes come in varying sizes. Therefore, it is well-known that cigar and cigarette accessories need to be adjustable to accommodate these size differences. 
Regarding a second, third, and fourth adjustment mechanism, it is well settled that a mere duplication of parts is not a patentable distinction, and a prima facie case of obviousness is established. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747